On December 18, 1941, there came on for hearing before Director Tucker of the Industrial Board the claim of A. O. Jackson, employee, against L. P. Friedstedt, employer, and Bituminous Casualty Corporation, insurance carrier, for compensation for an injury received by the employee while engaged in the performance of his work with the employer and which he claimed resulted in the loss of vision in one of his eyes. The director found from the evidence adduced on the hearing that the claimant's eyes had been operated on over twenty years previously, which operation was performed in order to straighten the eyes of the claimant who was cross-eyed; that since this operation the claimant had been wearing glasses with heavy lenses; that the medical testimony showed that the claimant has a squint in his right eye; that the muscles controlling the movements of his eye do not function properly; that through the years the vision in the claimant's right eye had become impaired and practically lost because of nonuse which was all due to the first cause of malformation and failure of the eye muscles to function normally and properly; that this was the condition of the claimant's right eye on September 22, 1941, when he had the accident resulting in the injury for which he sought compensation; that the evidence adduced upon the nature of this accident shows that the claimant was struck upon the nose and upper lip; and that at the time he had on his glasses but they were not broken by the impact of the lick.
The director further found that "the superior weight of the medical evidence is that there is no connection between the loss of vision of the right eye of the claimant and the accident; . . that the claimant had the loss of vision in his right eye at the time *Page 451 
of the accident, and that the accident had no part in making the vision any worse than it was originally." The director thereafter found "from the superior weight of the evidence that whatever loss of vision the claimant had in his right eye was pre-existent at the time of the accident and that there is no connection between the loss of vision and the accident." The director thereupon denied the claim for compensation.
On January 20, 1942, within due time, the claimant appealed to the superior court which sustained the appeal and remanded the claim to the Industrial Board for further action. The employer and the insurance carrier excepted to this judgment.
The award of Director Tucker from which the claimant appealed is based on the findings of such director from the evidence adduced before him. Ordinarily the findings of fact made by a single director in cases where no application for review as provided under Code § 114-708 is made to the full board are final and binding on the superior court as well as on the appellate courts, where such award is supported by any competent evidence. Code § 114-710. On appeal to the superior court such an award, with respect to the sufficiency of the evidence to support it, stands on the same footing as the verdict of a jury which has been approved by the judge. Butler v. Mitchell, 49 Ga. App. 315
(175 S.E. 271). Therefore in those cases in which evidence is adduced on the hearing before the director or the full board, as the case may be, a judge of the superior court, on appeal, does not have that discretion which he may exercise in passing on a motion for a first new trial or on a petition for certiorari.Sears, Roebuck  Co. v. Griggs, 48 Ga. App. 585
(173 S.E. 194). It follows that the judge of the superior court on appeal can not legally set aside an award of the director where there was any competent evidence in support of it. Savannah RiverLumber Co. v. Bush, 37 Ga. App. 539, 541 (140 S.E. 899).
The claimant testified that before the accident he could see out of his right eye, but that after the accident his vision in that eye was very much impaired. Dr. Kahn testified that several years before the accident he had examined this eye and found that the claimant had a two-thirds vision in the eye. A medical witness testified that he examined the claimant's eye after the accident and that the sight in it was very meager; that the claimant could see *Page 452 
only hand movements; that in his opinion this condition could have been caused by a lick in the face. However, the witnesses for the insurance company and the employer, who were physicians, and expert medical witnesses, and who made an examination of the claimant only after the accident, testified that in their opinion the condition of the right eye was due alone to nonuse thereof over a period of years, and had not been caused by the accident.
While the testimony of experts with equal opportunities for judging should be preferred to the testimony of one unskilled in a profession or trade, in matters of opinion, the claimant knew whether he had lost the vision in his right eye, and knew that he could see out of it until he suffered the blow which injured his nose and ear, cut his lip, and knocked him down. The claimant knew whether he suffered the loss of sight in his right eye after the accident and not before, better than any physician who examined him afterwards could know. If the claimant's testimony (which also had the support of some expert opinion testimony) is entitled to credit and belief by the director, the claimant's knowledge would, and ought to, "outweigh the opinion of a whole college of physicians, — because theirs is at last opinion." SeeCity of Atlanta v. Champe, 66 Ga. 659, 663 and SouthernRailway Co. v. Tankersley, 3 Ga. App. 549, supra. It is apparent from the findings of fact of the single director that his award denying compensation and dismissing the claim was based solely on the opinion evidence of the expert physicians who gave their opinions after the accident, and without consideration of claimant's positive testimony. In these circumstances, the case presented by the record before the superior court on appeal was not one in which the evidence authorized a finding or judgment against the claimant. The evidence demanded a finding for the claimant.
"Opinion evidence alone may be sufficient to support a verdict or finding, . . but the judgment of an expert when opposed to undisputed facts and deductions of common sense will not support a verdict." 22 C. J. 732, 733. The principle is well stated in Cincinnati c. R. Co. v. Webber, 178 Ky. 171 (198 S.W. 756), that testimony which is sustained by the physical facts can not be overcome by the testimony of expert witnesses. The testimony of an expert as to his opinion is not positive evidence of a fact in dispute, but is advisory only, to assist the triers of fact to understand *Page 453 
and apply other evidence. 32 C. J. S. 390, et seq. See Georgia,Northern Ry. Co. v. Battle, 22 Ga. App. 665 (97 S.E. 94);Bailey v. Vitagraph c. Inc., 148 Ga. 450 (94 S.E. 554). While it is true that the weight to be given to the opinion evidence of an expert is usually for the jury, a mere theoretical statement of such witness is insufficient to overthrow the positive and reasonable testimony of honest and unimpeached witnesses as to the existence of physical facts which demand a different conclusion. The testimony of the claimant as to when he lost his sight, and that he knew when he did, because he had tested the sight in the right eye before the accident, was unimpeached and uncontradicted, save by the expert opinion testimony of the physicians who examined the claimant after the accident. "In such a case the facts are, as a matter of law, more convincing than theory. And as between the two there is no legitimate basis for a choice on the part of the jury." Gem CityLife Ins. Co. v. Stripling, 176 Ga. 288, 292 (168 S.E. 20). "The bias of an expert goes to the weight of his testimony, and the testimony of a professional medical expert who makes a business of giving testimony in personal injury cases is entitled to but little weight." 32 C. J. S. 398. "Expert opinion will not necessarily prevail over that of a non-expert or over other competent evidence. . . The testimony of a person as to his physical condition may be considered as against conflicting testimony of a doctor." 32 C. J. S. 422, 423. Gulf Casualty Co.v. Bostick (Tex.Civ.App.), 116 S.W.2d 915; Grant v. U.S., 74 Fed. 2d, 302; U.S. v. Ingalls, 67 Fed. 2d, 593; U.S.v. Donahue, 66 Fed. 2d, 838; National Life c. Co. v.
Muckelroy (Tex.Civ.App.), 40 S.W.2d 1115; 18 Tex. Jur. 48. "As a general rule proof of facts will outweigh opinions or estimates contrary thereto, and opinion evidence must give way to uncontroverted physical facts contrary thereto, and should not be regarded as sufficient to create a substantial conflict in the evidence. . . Also, the opinion of the doctor who attended at the time of the injury, as to the permanency of the injury and the extent of disability, is of little or no value as against proof of the actual disability which existed thereafter and up to the time of trial." 32 C. J. S. 423, 426; Moon v. Wright, 12 Ga. App. 659
(78 S.E. 141).
It follows that the director erred in basing his award denying compensation solely on the expert opinion testimony of the three *Page 454 
physicians for the insurance carrier, and disregarding positive, unimpeached, uncontradicted testimony of the claimant as to when he lost the sight in his right eye, and the supporting expert opinion evidence of two physicians that the accident to the claimant could have caused the loss of the sight in such eye. I am of the opinion that the judge did not err in sustaining the appeal and in remanding the case to the Industrial Board.